Case 20-13438-SMG Doc9-3 Filed 03/19/20 Page 1 of 2

Filing # 40360423 E-Filed 04/18/2016 09:01:35 AM

IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

ANTONIO BALESTENA, JR, General Jurisdiction Division
Case No. CACE15-20163
Plaintiff,

VS.

MICHAEL SAAVEDRA,

MARIO JOSE SAAVEDRA,

GRISELL HERNANDEZ AND

FLORIDA POWDER COATING SOLUTIONS,
CORPORATION D/B/A BULLS EYE
POWDER COATING,

A FLORIDA CORPORATION,

Defendants.

 

 

AGREED ORDER

THIS CAUSE came before the Court on Plaintiff, Antonio Balestena, Jr.’s (“Plaintiff”)
Verified Emergency Motion for Temporary Injunction (“Motion”). The Court having heard
argument on April 12, 2016 and the parties have reached an agreement on the Motion, and
otherwise being duly advised in the premises, it is hereby

ORDERED AND ADJUDGED as follows:

4, Plaintiff's Motion is granted as follows:

2. Defendants, Florida Powder Coating Solutions, Corp. (the “Corporation”), Grisell
Hernandez, Mario Jose Saavedra, Michael Saavedra and/or by or through their spouses, heirs,
agents, attorneys, companies and employees are hereby enjoined from using, selling, disposing
of, encumbering, conveying or transferring any of the assets, bank accounts, equipment or
liabilities of the Corporation until further order of this Court.

3. Defendants, Florida Powder Coating Solutions, Corp., Grisell Hernandez, Mario

“** FILED: BROWARD COUNTY, FL HOWARD FORMAN, CLERK 4/18/2016 9:01:32 AM.****
Case 20-13438-SMG Doc9-3 Filed 03/19/20 Page 2 of 2

Jose Saavedra, Michael Saavedra and/or by or through their spouses, heirs, agents, attorneys,
companies and employees are hereby enjoined from destroying, deleting, mutilating, concealing,

altering or disposing of any of the assets and equipment of the Corporation until further order of

this Court.
4. Defendants waive the requirement for Plaintiff to post a bond.
5. This Order does not apply to any equipment of the Corporation that has been

repossessed. Either party may raise the issue at Trial as to whether the equipment has been
removed or repossessed.

DONE and ORDERED in Broward County, Florida, on _

 

CAROL-LISA PHILLIPS
Circuit Court Judge

Copies furnished to:

Russell Thompson, Esq. (via e-mail: rhompsen(@nmntlawlirm.corn)
Counsel for Defendants

 

Sahr Dumbar, Esq. (via e-mail Sal
Counsel for Plaintiff

Dumbarlaw.com)

 

 
